Case 20-33113-KRH              Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                          Desc Main
                                       Document    Page 1 of 33


     COOLEY LLP
     Cullen D. Speckhart (VSB 79096)
     Olya Antle (VSB 83153)
     1299 Pennsylvania Avenue, NW, Suite 700
     Washington, DC 20004-2400
     Telephone:      (202) 842-7800
     Facsimile:      (202) 842-7899

     Counsel to the Plan Administrator

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                           )
     In re:                                                                )     Chapter 11
                                                                           )
     RETAIL GROUP, INC., et al.,1                                          )     Case No. 20-33113 (KRH)
                                                                           )
                               Reorganized Debtors.                        )     (Jointly Administered)
                                                                           )

      NOTICE OF FILING OF REVISED PROPOSED ORDER SUSTAINING THE PLAN
         ADMINISTRATOR’S THIRTIETH OMNIBUS OBJECTION TO CLAIMS

        PLEASE TAKE NOTICE that on July 27, 2021, Jackson Square Advisors LLC, in its
 capacity as the plan administrator (the “Plan Administrator”) of the above-captioned debtors and
 debtors in possession (collectively, the “Debtors,” and after the effective date of the chapter 11 plan
 confirmed in these cases, the “Reorganized Debtors”) filed The Plan Administrator’s Thirtieth
 Omnibus Objection to Claims (No Liability Claims and Substantive Duplicate Claims) (the
 “Objection”) [Docket No. 2332], which includes a proposed form of order (the “Proposed Order”).

        PLEASE TAKE FURTHER NOTICE that the Plan Administrator is hereby filing a
 revised proposed Order Sustaining The Plan Administrator’s Thirtieth Omnibus Objection to
 Claims (the “Revised Proposed Order”), which is attached hereto as Exhibit A.

        PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is a redline of
 the Revised Proposed Order as compared to the Proposed Order.

         PLEASE TAKE FURTHER NOTICE that copies of the Objection, the Revised
 Proposed Order, and all other documents filed in these chapter 11 cases are available free of charge
 by:      (a)     visiting   the   Reorganized        Debtors’      restructuring     website      at
 https://cases.primeclerk.com/ascena and/or (b) by calling (877) 930-4319 (toll free) or, for
 international callers, or (347) 817-4076 (international). You may also obtain copies of any

 1
        A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
        the Reorganized Debtors’ claims and noticing agent at http://cases.primeclerk.com/ascena. The location of
        Reorganized Debtor Mahwah Bergen Retail Group, Inc.’s principal place of business and the Reorganized
        Debtors’ service address in these chapter 11 cases is 933 MacArthur Boulevard, Mahwah, New Jersey 07430.
Case 20-33113-KRH       Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56               Desc Main
                                Document    Page 2 of 33



 pleadings filed in these chapter 11 cases for a fee via PACER at: http://www.vaeb.uscourts.gov in
 accordance with the procedures and fees set forth therein.


 Dated: September 3, 2021


 /s/ Olya Antle
 COOLEY LLP
 Cullen D. Speckhart (VSB 79096)
 Olya Antle (VSB 83153)
 1299 Pennsylvania Avenue, NW, Suite 700
 Washington, DC 20004-2400
 Telephone:     (202) 842-7800
 Facsimile:     (202) 842-7899
 Email:         cspeckhart@cooley.com
                oantle@cooley.com

 Counsel to the Plan Administrator
Case 20-33113-KRH   Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56   Desc Main
                            Document    Page 3 of 33



                                  EXHIBIT A

                             Revised Proposed Order
Case 20-33113-KRH               Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                             Desc Main
                                        Document    Page 4 of 33


     COOLEY LLP
     Cullen D. Speckhart (VSB 79096)
     Olya Antle (VSB 83153)
     1299 Pennsylvania Avenue, NW, Suite 700
     Washington, DC 20004-2400
     Telephone:      (202) 842-7800
     Facsimile:      (202) 842-7899

     Counsel to the Plan Administrator

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     RETAIL GROUP, INC., et al.,1                                             )    Case No. 20-33113 (KRH)
                                                                              )
                                Reorganized Debtors.                          )    (Jointly Administered)
                                                                              )

                ORDER SUSTAINING THE PLAN ADMINISTRATOR’S THIRTIETH
                           OMNIBUS OBJECTION TO CLAIMS
              Upon the objection (the “Objection”)2 of Jackson Square Advisors LLC, in its capacity as

 the Plan Administrator of the above-captioned reorganized debtors (collectively, the “Debtors”),

 for entry of an order (this “Order”), modifying, disallowing and expunging the Proofs of Claim set

 forth on Schedules 1–3 attached hereto, all as more fully set forth in the Objection; and upon the

 Esposito Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334 and the Standing Order of Reference from the United States District Court for

 the Eastern District of Virginia, dated August 15, 1984; and that this Court may enter a final order

 consistent with Article III of the United States Constitution; and this Court having found that venue



 1
        A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
        the Reorganized Debtors’ claims and noticing agent at http://cases.primeclerk.com/ascena. The location of
        Debtor Mahwah Bergen Retail Group, Inc.’s principal place of business and the Reorganized Debtors’ service
        address in these chapter 11 cases is 933 MacArthur Boulevard, Mahwah, New Jersey 07430.

 2
        Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Objection [Docket
        No. 2332].

                                                             1
 253913863 v1
Case 20-33113-KRH        Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                  Desc Main
                                 Document    Page 5 of 33



 of this proceeding and the Objection in this district is proper pursuant to 28 U.S.C. §§ 1408 and

 1409; and this Court having found that the relief requested in the Objection is in the best interests

 of the Debtors’ estates, their creditors, and other parties in interest; and this Court having found

 that the Plan Administrator’s notice of the Objection and opportunity for a hearing on the Objection

 were appropriate under the circumstances and no other notice need be provided; and this Court

 having reviewed the Objection; and this Court having determined that the legal and factual bases

 set forth in the Objection establish just cause for the relief granted herein; and upon all of the

 proceedings had before this Court; and after due deliberation and sufficient cause appearing

 therefor, it is HEREBY ORDERED THAT:

        1.      The Objection is sustained as set forth herein.

        2.      The No Liability Claims set forth on the attached Schedule 1 are hereby disallowed

 and expunged in their entirety.

        3.      The Substantive Duplicate Claims identified in the column titled “Claims to be

 Disallowed” on the attached Schedule 2 are hereby disallowed and expunged in their entirety;

 provided that this Order will not affect the Proofs of Claim identified on Schedule 2 attached

 hereto in the column titled “Remaining Claims.”

        4.      The Incorrect Priority Claim set forth on the attached Schedule 3 is hereby

 modified as to the priority status as identified in the column titled “Modified Claims” in Schedule

 3 to this Order. All parties’ rights are reserved with respect to the Modified Claims, including the

 GUC Trust’s right to object to the unsecured amounts identified on Schedule 3.

        5.      The Plan Administrator’s objection to the Disputed Claims addressed in the

 Objection constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This

 Order shall be deemed a separate order with respect to each claim. Any stay of this Order pending



                                                  2
Case 20-33113-KRH        Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                    Desc Main
                                 Document    Page 6 of 33



 appeal by any claimant subject to this Order shall only apply to the contested matter that involves

 such claimant and shall not act to stay the applicability or finality of this Order with respect to the

 other contested matters covered hereby.

        6.      Nothing in this Order shall affect the Plan Administrator’s right to object to any of

 the Remaining Claims or any other Proofs of Claim at a future date.

        7.      The Claims Agent is authorized and directed to modify the claims register in

 accordance with entry of the relief granted in this Order.

        8.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity, priority, or

 amount of any particular claim against a Debtor entity; (b) a waiver of the Plan Administrator’s or

 any other party in interest’s right to dispute any particular claim on any grounds; (c) a promise or

 requirement to pay any particular claim; (d) an implication or admission that any particular claim

 is of a type specified or defined in this Order or the Objection; (e) a request or authorization to

 assume any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

 waiver or limitation of the Plan Administrator’s or any other party in interest’s rights under the

 Bankruptcy Code or any other applicable law; or (g) a concession by the Plan Administrator or

 any other party in interest that any liens (contractual, common law, statutory, or otherwise)

 satisfied pursuant to this Order are valid and the Plan Administrator and all other parties in interest

 expressly reserve their rights to contest the extent, validity, or perfection or to seek avoidance of

 all such liens. Any payment made pursuant to this Order should not be construed as an admission

 as to the validity, priority, or amount of any particular claim or a waiver of the Plan Administrator’s

 or any other party in interest’s rights to subsequently dispute such claim.

        9.      The Plan Administrator is authorized to take all actions necessary to effectuate the



                                                   3
Case 20-33113-KRH        Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                 Desc Main
                                 Document    Page 7 of 33



 relief granted in this Order in accordance with the Objection.

        10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.



  Dated: __________
  Richmond, Virginia                                  United States Bankruptcy Judge




                                                  4
Case 20-33113-KRH              Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                  Desc Main
                                       Document    Page 8 of 33


  WE ASK FOR THIS:

  /s/ Cullen D. Speckhart
  COOLEY LLP
  Cullen D. Speckhart (VSB 79096)
  Olya Antle (VSB 83153)
  1299 Pennsylvania Avenue, NW, Suite 700
  Washington, DC 20004-2400
  Telephone:      (202) 842-7800
  Facsimile:      (202) 842-7899

  Counsel to the Plan Administrator


                                         CERTIFICATION OF ENDORSEMENT
                                      UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

            Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
  or served upon all necessary parties.

                                                               /s/ Cullen D. Speckhart




                                                              5
 253913863 v1
Case 20-33113-KRH   Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56   Desc Main
                            Document    Page 9 of 33



                                   Schedule 1

                               No Liability Claims




 253913863 v1
                                Case 20-33113-KRH                  Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                Desc Main
                                                                           Document        Page 10 of 33
                                                                        Retail Group, Inc. 20-33113 (KRH)
                                                                        Thirtieth Omnibus Claims Objection
                                                                         Schedule 1 - No Liability Claims
                                                                                                                                                                                ASSERTED CLAIM
    NAME                                                                                      DATE FILED     CASE NUMBER                  DEBTOR                      CLAIM #       AMOUNT
1   ASSOCIATED MATERIAL HANDLING INDUSTRIES, INC. DBA ASSOCIATED                               1/17/2021     20-33113 (KRH) Ascena Retail Group, Inc.                  5525            $ 8,061.20
    INTEGRATED SUPPLY CHAIN SOLUTIONS
    133 NORTH SWIFT ROAD
    ADDISON, IL 60101

    Reason: The invoices asserted in the proof of claim have been paid by ACH numbers 1130487, 1130753, 1130828 and 1130911 dated 01/12/2021, 02/03/2021, 02/08/2021 and 02/15/2021, respectively.

2   BOOKER, ARNETTE U                                                                          1/12/2021     20-33113 (KRH) Ascena Retail Group, Inc.                  5172                $ 0.00
    WANTED ENTERPRISE
    118 OLYMPIC AVENUE
    BUFFALO, NY 14215

    Reason: No liability exists on the Debtor's books and records on account of wages. The former employee was paid through her termination date of 11/16/2019.

3   CHANGSHU EVERBEST IMP & EXP CO.,LTD                                                        9/24/2020     20-33134 (KRH) AnnTaylor, Inc.                            2418              $ 567.85
    RM:904-911, 4TH BUILDING, JIAHE PLAZA
    HUANGHE ROAD
    CHANGSHU CITY, JIANGSU PROVINCE, 215500
    CHINA

    Reason: No liability exists on the Debtor's books and records on account of this claim.

4   CONSOLIDATED FIRE PROTECTION, INC                                                          1/15/2021     20-33113 (KRH) Ascena Retail Group, Inc.                  5431           $ 10,992.87
    153 TECHNOLOGY DRIVE, SUITE 200
    IRVINE, CA 92618-9261

    Reason: Various invoice liability totaling $1,583.78 does not exist in the Debtors' books and records.

    Invoice numbers 101328897, 101328898, 101332058, 101332086, 101332927, 101334728, 101334730, 101334866, 101335421, 101335952, 101336141, 101336841, 101338473, 101341693,
    101341694, 101341695, 101341697, 101342066, 101342067, 101342068,
    101342071 in the aggregate amount of $2,359.91 represent liability of the non-debtor entity Maurice's, Inc.

    Invoice numbers 101296347, 101296354, 101326405, 101329455, 101329900, 101330511, 101330646, 101334872, 101339243, 101340948, 101341168, 101341698, 101342069, 101342070,
    101342072, 101342214 in the aggregate amount of $7,049.18 were paid via ACH via payment numbers 7797081 (dated 1/19/2021), 7797640 (dated 3/1/2021), 7797878 (dated 3/8/2021), 7797946
    (dated 3/15/2021), 2000008009 (dated 1/9/2021, 1/14/2021 and 1/15/2021), 2000009125 (dated 2/20/2021), 2000009223 (dated 2/27/2021 and 10/26/2021), 2000009569 (dated 2/28/2021) and
    2000010503 (dated 3/18/2021).


5   CONVERSANT, LLC                                                                            1/19/2021     20-33134 (KRH) AnnTaylor, Inc.                            5470          $ 107,424.30
    C/O TABITHA THOMANN, SENIOR COUNSEL
    6021 CONNECTION DRIVE
    IRVING, TX 75039

    Reason: Invoice numbers 1279764378, ECU0000003611, 1279764370 totaling $76,999.30 were paid via ACH with payment numbers 2000009086 (dated 1/16/2021), 2000092769 (dated 6/14/2021)
    and 2000012208 (dated 1/16/2021).

    Various invoice liability totaling $30,425.00 does not exist in the Debtors' books and records.

                                                                                                                                                        Page 1 of 4
                                 Case 20-33113-KRH                 Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                      Desc Main
                                                                           Document        Page 11 of 33
                                                                        Retail Group, Inc. 20-33113 (KRH)
                                                                        Thirtieth Omnibus Claims Objection
                                                                         Schedule 1 - No Liability Claims
                                                                                                                                                                                    ASSERTED CLAIM
     NAME                                                                                      DATE FILED    CASE NUMBER                         DEBTOR                   CLAIM #       AMOUNT
6    COOK, DRUCILLIA                                                                            8/20/2020    20-33113 (KRH) Ascena Retail Group, Inc.                       795              $ 268.00
     624 PLACER LN
     SUISUN CITY, CA 94585

     Reason: No liability exists on the Debtor's books and records on account of wages. Pursuant to the Asset Purchase Agreement by and among Ascena Retail Group, Inc. (Seller) and Premium Apparel
     LLC (Purchaser), the Purchaser assumed all liabilities of the Seller regarding the frozen pension plan.
7    CRITEO CORP                                                                                1/19/2021    20-33113 (KRH) Ascena Retail Group, Inc.                      5826          $ 121,482.32
     387 PARK AVENUE SOUTH
     11TH AND 12TH FLOOR
     NEW YORK, NY 10016

     Reason: No liability exists on the Debtor's books and records on account of invoice number 13US20114420.

8    FULIDA GROUP HANGZHOU IMPORT AND EXPORT CO., LTD.                                          9/28/2020    20-33134 (KRH) AnnTaylor, Inc.                                2937            $ 1,193.60
     ADDRESS: NO.2 FARM, EAST
     XINWAN, XIAOSHAN, HANGZHOU
     ZHEJIANG
     , 311228
     CHINA

     Reason: No liability exists on the Debtor's books and records on account of this claim.

9    HANGZHOU FUEN TEXTILE CO., LTD.                                                            11/19/2020   20-33134 (KRH) AnnTaylor, Inc.                                4722           $ 16,234.48
     ADD: JINGJIANG INDUSTRIAL PARK
     XIAOSHAN DISTRICT
     HANGZHOU CITY, 311223
     CHINA

     Reason: No liability exists on the Debtors' books and records on account of invoice number FN17412G1 in the amount of $8,117.24.

10   HOPE STAR OVERSEAS LIMITED                                                                 10/10/2020   20-33134 (KRH) AnnTaylor, Inc.                                4380           $ 11,118.28
     ADD:FLOOR 5 BAIJIAQIAO
     INDUSTRIAL PARK, ZHANGQING RD.
     ZHANGJIAGANG, JIANGSU, 215600
     CHINA

     Reason: No liability exists on the Debtors' books and records. The Debtors have no record of the invoices asserted in the Proof of Claim.

11   MYERS, CHAKARA                                                                              4/6/2021    20-33113 (KRH) Ascena Retail Group, Inc.                      6372            $ 1,040.00
     MYERS ANDREW
     25620 NORTHLINE RD
     TAYLOR, MI 48180-4585

     Reason: No liability exists on the Debtor's books and records on account of wages. The former employee was paid all wages due through the termination date of 2/25/2020.




                                                                                                                                                            Page 2 of 4
                                 Case 20-33113-KRH                  Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                      Desc Main
                                                                            Document        Page 12 of 33
                                                                         Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirtieth Omnibus Claims Objection
                                                                          Schedule 1 - No Liability Claims
                                                                                                                                                                                        ASSERTED CLAIM
     NAME                                                                                      DATE FILED     CASE NUMBER                       DEBTOR                       CLAIM #        AMOUNT
12   PRUDENTIAL SECURITY, INC.                                                                  1/12/2021     20-33136 (KRH) Ascena Retail Holdings, Inc.                     5178                $ 2,313.36
     20600 EUREKA RD., STE. 900
     TAYLOR, MI 48180

     Reason: Invoice number 4432012, in the amount of $2,313.36, was paid by ACH via payment number 1130551 dated 1/12/2021.

13   RETRIEVEX, INC.                                                                            9/29/2020     20-33113 (KRH) Ascena Retail Group, Inc.                        3093               $ 24,755.28
     ACCESS INFORMATION MANAGEMENT
     ATTN: MARGARET APPLIN
     500 UNICORN PARK DRIVE
     SUITE 503
     WOBURN, MA 01801

     Reason: No liability exists on the Debtors' books and records. The contract associated with this claim was assumed by the Debtors.

14   ROSS, ERIKA                                                                                10/4/2020     20-33113 (KRH) Ascena Retail Group, Inc.                        4284                  $ 103.25
     22773 ANOKA ROAD
     APPLE VALLEY, CA 92308

     Reason: No liability exists on the Debtors' books and records. The Claimant asserts liability which was satisfied as part of a Joint Stipulation of Class Action Settlement and Release which was approved
     by the Superior Court of the State of California (County of San Diego). Subsequently, the Debtors' paid the settlement amount as provided in the Settlement & Release.
15   SEVENTH & OAK (ANNABEL OKEYA)                                                              9/16/2020     20-33113 (KRH) Ascena Retail Group, Inc.                        1603                  $ 216.00
     3120 RUTHERFORD ROAD, SUITE 351
     VAUGHAN, ON L4K 0B2
     CANADA

     Reason: Post-petition invoice number 106, in the amount of $216, was paid on 6/23/2021 via payment number 200017583.

16   SHAOXING GREENISLAND TEXTILE CO.,LTD                                                       9/16/2020     20-33122 (KRH) Ann, Inc.                                        1597                  $ 781.78
     ROOM 2201,CENTRAL BLDG
     KEQIAO
     SHAOXING, 312030
     CHINA

     Reason: No liability exists on the Debtor's books and records on account of this claim.

17   SHENZHEN BOYANGTEX CO.,LTD.                                                                9/24/2020     20-33134 (KRH) AnnTaylor, Inc.                                  2459                $ 1,287.02
     RM#11B,JINFENG BUILDING
     SHANGBU NAN ROAD
     FUTIAN DISTRICT
     SHENZHEN, GUANGDONG, 518031
     CHINA

     Reason: No liability exists on the Debtors' books and records. The Debtor's have no record of the invoices or receipt of the samples described in this claim.




                                                                                                                                                               Page 3 of 4
                                 Case 20-33113-KRH                 Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                     Desc Main
                                                                           Document        Page 13 of 33
                                                                        Retail Group, Inc. 20-33113 (KRH)
                                                                        Thirtieth Omnibus Claims Objection
                                                                         Schedule 1 - No Liability Claims
                                                                                                                                                                                        ASSERTED CLAIM
     NAME                                                                                      DATE FILED    CASE NUMBER                       DEBTOR                      CLAIM #          AMOUNT
18   SOGOSURVEY LLC                                                                             9/1/2020      20-33170 (KRH) Tween Brands, Inc.                             1094                  $ 2,529.00
     2291 WOOD OAK DRIVE, #300
     HERNDON, VA 20171

     Reason: No liability exists on the Debtor's books and records. Invoice 1371 for $2,529.00 was paid via check #50058616 dated 11/10/2020.

19   STORED VALUE SOLUTIONS, A DIVISION OF COMDATA INC.                                         1/15/2021     20-33112 (KRH) DBCM Holdings, LLC                             5403                 $ 65,620.84
     5301 MARYLAND WAY, SUITE 100
     BRENTWOOD, TN 37027

     Reason: No liability exists on the Debtor's books and records on account of this claim.

20   STORED VALUE SOLUTIONS, A DIVISION OF COMDATA INC.                                         1/15/2021     20-33161 (KRH) Too GC, LLC                                    5409                 $ 65,620.84
     5301 MARYLAND WAY, SUITE 100
     NASHVILLE, TN 37027

     Reason: No liability exists on the Debtor's books and records on account of this claim.

21   SUZHOU D&C MANUFACTURE GROUP                                                               9/25/2020     20-33134 (KRH) AnnTaylor, Inc.                                2637                    $ 441.35
     14F,ZHONGXIANG FINANCIAL BUILDING,
     NO.1060 JIAYUAN ROAD
     XIANGCHENG DISTRICT, SUZHOU, 215131
     CHINA

     Reason: No liability exists on the Debtor's books and records on account of this claim.

22   WINBOND (HONG KONG) CO., LIMITED                                                           8/31/2020     20-33134 (KRH) AnnTaylor, Inc.                                1129                  $ 2,543.00
     ADD: 2ND FLOOR BUILDING H, LINGNAN CREATIVE PARK
     NO. 583 XINJIAO CENTRAL ROAD, HAIZHU DISTRICT
     GUANGZHOU, GUANGDONG PROVINCE, 510220
     CHINA

     Reason: No liability exists on the Debtors' books and records. The Debtor's have no record of the invoices or vendor described in this claim.

23   WOLF, NINA                                                                                 1/14/2021     20-33113 (KRH) Ascena Retail Group, Inc.                      5319                    $ 308.00
     2609 OAK GROVE STREET
     BAKERSFIELD, CA 93311

     Reason: No liability exists on the Debtors' books and records. The Claimant asserts liability which was satisfied as part of a Joint Stipulation of Class Action Settlement and Release which was approved
     by the Superior Court of the State of California (County of San Diego). Subsequently, the Debtors' paid the settlement amount as provided in the Settlement & Release.
24   YANGZHOU DONGSHENG WOOL CO LTD                                                             9/23/2020     20-33134 (KRH) AnnTaylor, Inc.                                2153                  $ 1,714.50
     NO.12 MUYANG ROAD
     YANGZHOU,
     CHINA

     Reason: No liability exists on the Debtor's books and records on account of this claim.

                                                                                                                                                                       TOTAL                     $ 446,617.12

                                                                                                                                                             Page 4 of 4
Case 20-33113-KRH   Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56   Desc Main
                           Document    Page 14 of 33



                                   Schedule 2

                           Substantive Duplicate Claims




 253913863 v1
                                 Case 20-33113-KRH                     Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                    Desc Main
                                                                                Document        Page 15 of 33
                                                                           Retail Group, Inc. 20-33113 (KRH)
                                                                          Thirtieth Omnibus Claims Objection
                                                                        Schedule 2 - Substantive Duplicate Claims
                                    CLAIMS TO BE DISALLOWED                                                                                         REMAINING CLAIMS

                                DATE          CASE NUMBER /                                                                               DATE          CASE NUMBER /
           NAME                 FILED            DEBTOR                 CLAIM #     CLAIM AMOUNT                     NAME                 FILED            DEBTOR                     CLAIM #   CLAIM AMOUNT
1 SILVEIRA, ISABELLA            01/16/21   Catherines, Inc.               5499                   $ 2,400.00 SILVEIRA, ISABELLA           08/06/20    Ascena Retail Group, Inc.          406             $ 5,700.00
  222 STROME STREET                        20-33158 (KRH)                                                   222 STROME STREET                        20-33113 (KRH)
  NEW ALBANY, OH 43054                                                                                      NEW ALBANY, OH 43054

  Reason: Claimant asserts administrative classification for pre-petition liability which duplicates the general unsecured liability for two invoices (031320 and 021420) asserted in the Remaining Claim.
2 SOPHIA VOURDOUKIS             01/15/21   Ascena Retail Group, Inc.      5420                   $ 4,950.00 VOURDOUKIS, SOPHIA           08/19/20    AnnTaylor Retail, Inc.             303             $ 9,900.00
  INC                                      20-33113 (KRH)                                                   345 DENNIS STREET                        20-33132 (KRH)
  345 DENNIS STREET                                                                                         OCEANSIDE, NY 11572
  OCEANSIDE, NY 11572-
  4313

  Reason: Claimant asserts administrative classification for pre-petition liability which duplicates the general unsecured liability asserted in the Remaining Claim.

                                                                Total                          $ 7,350.00                                                                     Total                  $ 15,600.00




                                                                                                                                                                 Page 1 of 1
Case 20-33113-KRH   Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56   Desc Main
                           Document    Page 16 of 33



                                   Schedule 3

                             Incorrect Priority Claim




 253913863 v1
                                   Case 20-33113-KRH                  Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                     Desc Main
                                                                          Retail Group, Inc. 20-33113
                                                                              Document        Page 17(KRH)
                                                                                                         of 33
                                                                          Thirtieth Omnibus Claims Objection
                                                                          Schedule 3 - Incorrect Priority Claim
                                                                                    ASSERTED CLAIMS                                                            MODIFIED CLAIMS
    NAME                                     CLAIM#                   DEBTOR                  PRIORITY             AMOUNT                         DEBTOR              PRIORITY       AMOUNT
                                                                                               STATUS                                                                  STATUS
1   KINDRED SYSTEMS INC.                     903          Ascena Retail Group, Inc.          503(b)(9)                   $21,600.00 Ascena Retail Group, Inc.        503(b)(9)                 $0.00
    169 STILLMAN STREET
    SAN FRANCISCO, CA 94107                                                                                                            Ascena Retail Group, Inc.     Unsecured            $21,600.00

                                                                                                                                                                     Subtotal             $21,600.00

    Reason: The invoices asserted in the proof of claim are for pre-petition services which should be reclassified to general unsecured.

                                                          TOTAL                                                         $ 21,600.00 TOTAL                                                 $ 21,600.00




                                                                                                                                                                                 Page 1 of 1
Case 20-33113-KRH   Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56   Desc Main
                           Document    Page 18 of 33



                                  EXHIBIT B

                                    Redline
    Case 20-33113-KRH                        Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                                   Desc Main
                                                    Document    Page 19 of 33




    COOLEY LLP
    Cullen D. Speckhart (VSB 79096)
    Olya Antle (VSB 83153)
    1299 Pennsylvania Avenue, NW, Suite 700
    Washington, DC 20004-2400
    Telephone:      (202) 842-7800
    Facsimile:      (202) 842-7899

    Counsel to the Plan Administrator

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                                            )
    In re:                                                                  )    Chapter 11
                                                                            )
    RETAIL GROUP, INC., et al.,1                                            )    Case No. 20-33113 (KRH)
                                                                            )
                              Reorganized Debtors.                          )    (Jointly Administered)
                                                                            )

               ORDER SUSTAINING THE PLAN ADMINISTRATOR’S THIRTIETH
                           OMNIBUS OBJECTION TO CLAIMS                                                                     Formatted: Border: Bottom: (Single solid line, Auto, 0.5 pt
                                                                                                                           Line width)
                             (NO LIABILITY CLAIMS AND
                          SUBSTANTIVE DUPLICATE CLAIMS)
             Upon the objection (the “Objection”)2 of Jackson Square Advisors LLC, in its capacity as

the Plan Administrator of the above-captioned reorganized debtors and debtors-in-possession

(collectively, the “Debtors”), for entry of an order (this “Order”), modifying, disallowing and

expunging the portion of each ProofProofs of Claim set forth on Schedules 1–23 attached hereto,

all as more fully set forth in the Objection; and upon the Esposito Declaration; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order

of Reference from the United States District Court for the Eastern District of Virginia, dated



1
      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at http://cases.primeclerk.com/ascena. The location of
      Debtor Mahwah Bergen Retail Group, Inc.’s principal place of business and the Reorganized Debtors’ service
      address in these chapter 11 cases is 933 MacArthur Boulevard, Mahwah, New Jersey 07430.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Objection [Docket
      No. ____].2332].

                                                            1
253913863 v1
 Case 20-33113-KRH                    Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                    Desc Main
                                             Document    Page 20 of 33




August 15, 1984; and that this Court may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Objection

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the relief requested in the Objection is in the best interests of the Debtors’ estates, their creditors,

and other parties in interest; and this Court having found that the Plan Administrator’s notice of

the Objection and opportunity for a hearing on the Objection were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the Objection;

and this Court having determined that the legal and factual bases set forth in the Objection establish

just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Objection is sustained as set forth herein.

        2.      The No Liability Claims set forth on the attached Schedule 1 are hereby disallowed

and expunged in their entirety.

        3.      The Substantive Duplicate Claims identified in the column titled “Claims to be

Disallowed” on the attached Schedule 2 are hereby disallowed and expunged in their entirety;

provided that this Order will not affect the Proofs of Claim identified on Schedule 2 attached

hereto in the column titled “Remaining Claims.”

        4.      The Incorrect Priority Claim set forth on the attached Schedule 3 is hereby

modified as to the priority status as identified in the column titled “Modified Claims” in Schedule

3 to this Order. All parties’ rights are reserved with respect to the Modified Claims, including the

GUC Trust’s right to object to the unsecured amounts identified on Schedule 3.

        4.5.    The Plan Administrator’s objection to the Disputed Claims addressed in the

Objection constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This



                                                   2
 Case 20-33113-KRH                    Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                   Desc Main
                                             Document    Page 21 of 33




Order shall be deemed a separate order with respect to each claim. Any stay of this Order pending

appeal by any claimant subject to this Order shall only apply to the contested matter that involves

such claimant and shall not act to stay the applicability or finality of this Order with respect to the

other contested matters covered hereby.

       5.6.    Nothing in this Order shall affect the Plan Administrator’s right to object to any of

the Remaining Claims or any other Proofs of Claim at a future date.

       6.7.    The Claims Agent is authorized and directed to modify the claims register in

accordance with entry of the relief granted in this Order.

       7.8.    Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity, priority, or

amount of any particular claim against a Debtor entity; (b) a waiver of the Plan Administrator’s or

any other party in interest’s right to dispute any particular claim on any grounds; (c) a promise or

requirement to pay any particular claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this Order or the Objection; (e) a request or authorization to

assume any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

waiver or limitation of the Plan Administrator’s or any other party in interest’s rights under the

Bankruptcy Code or any other applicable law; or (g) a concession by the Plan Administrator or

any other party in interest that any liens (contractual, common law, statutory, or otherwise)

satisfied pursuant to this Order are valid and the Plan Administrator and all other parties in interest

expressly reserve their rights to contest the extent, validity, or perfection or to seek avoidance of

all such liens. Any payment made pursuant to this Order should not be construed as an admission

as to the validity, priority, or amount of any particular claim or a waiver of the Plan Administrator’s

or any other party in interest’s rights to subsequently dispute such claim.



                                                  3
 Case 20-33113-KRH                  Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                  Desc Main
                                           Document    Page 22 of 33




       8.9.    The Plan Administrator is authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Objection.




       9.10.   This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



 Dated: __________
 Richmond, Virginia                                  United States Bankruptcy Judge




                                                 4
  Case 20-33113-KRH                           Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                   Desc Main
                                                     Document    Page 23 of 33




 WE ASK FOR THIS:

 /s/ Cullen D. Speckhart
 COOLEY LLP
 Cullen D. Speckhart (VSB 79096)
 Olya Antle (VSB 83153)
 1299 Pennsylvania Avenue, NW, Suite 700
 Washington, DC 20004-2400
 Telephone:      (202) 842-7800
 Facsimile:      (202) 842-7899

 Counsel to the Plan Administrator


                                        CERTIFICATION OF ENDORSEMENT
                                     UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

           Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
 or served upon all necessary parties.

                                                              /s/ Cullen D. Speckhart




                                                             5
253913863 v1
  Case 20-33113-KRH   Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56   Desc Main
                             Document    Page 24 of 33




                           Schedule 1

                       No Liability Claims




253913863 v1
                                Case 20-33113-KRH                  Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                Desc Main
                                                                           Document        Page 25 of 33
                                                                        Retail Group, Inc. 20-33113 (KRH)
                                                                        Thirtieth Omnibus Claims Objection
                                                                         Schedule 1 - No Liability Claims - REDLINE
                                                                                                                                                                                ASSERTED CLAIM
    NAME                                                                                      DATE FILED     CASE NUMBER                  DEBTOR                      CLAIM #       AMOUNT
1   ASSOCIATED MATERIAL HANDLING INDUSTRIES, INC. DBA ASSOCIATED                               1/17/2021     20-33113 (KRH) Ascena Retail Group, Inc.                  5525            $ 8,061.20
    INTEGRATED SUPPLY CHAIN SOLUTIONS
    133 NORTH SWIFT ROAD
    ADDISON, IL 60101

    Reason: The invoices asserted in the proof of claim have been paid by ACH numbers 1130487, 1130753, 1130828 and 1130911 dated 01/12/2021, 02/03/2021, 02/08/2021 and 02/15/2021, respectively.

2   BOOKER, ARNETTE U                                                                          1/12/2021     20-33113 (KRH) Ascena Retail Group, Inc.                  5172^           $ 1,700.00
    WANTED ENTERPRISE
    118 OLYMPIC AVENUE
    BUFFALO, NY 14215

    Reason: No liability exists on the Debtor's books and records on account of wages. The former employee was paid through her termination date of 11/16/2019.

    ^Claim also filed on the Schedule 1 to the Twenty-Eighth Omnibus Claims Objection for Late-Filed Claims
3   CHANGSHU EVERBEST IMP & EXP CO.,LTD                                                        9/24/2020     20-33134 (KRH) AnnTaylor, Inc.                            2418             $ 567.85
    RM:904-911, 4TH BUILDING, JIAHE PLAZA
    HUANGHE ROAD
    CHANGSHU CITY, JIANGSU PROVINCE, 215500
    CHINA

    Reason: No liability exists on the Debtor's books and records on account of this claim.

4   CONSOLIDATED FIRE PROTECTION, INC                                                          1/15/2021     20-33113 (KRH) Ascena Retail Group, Inc.                  5431           $ 10,992.87
    153 TECHNOLOGY DRIVE, SUITE 200
    IRVINE, CA 92618-9261

    Reason: Various invoice liability totaling $1,583.78 does not exist in the Debtors' books and records.

    Invoice numbers 101328897, 101328898, 101332058, 101332086, 101332927, 101334728, 101334730, 101334866, 101335421, 101335952, 101336141, 101336841, 101338473, 101341693,
    101341694, 101341695, 101341697, 101342066, 101342067, 101342068,
    101342071 in the aggregate amount of $2,359.91 represent liability of the non-debtor entity Maurice's, Inc.

    Invoice numbers 101296347, 101296354, 101326405, 101329455, 101329900, 101330511, 101330646, 101334872, 101339243, 101340948, 101341168, 101341698, 101342069, 101342070,
    101342072, 101342214 in the aggregate amount of $7,049.18 were paid via ACH via payment numbers 7797081 (dated 1/19/2021), 7797640 (dated 3/1/2021), 7797878 (dated 3/8/2021), 7797946
    (dated 3/15/2021), 2000008009 (dated 1/9/2021, 1/14/2021 and 1/15/2021), 2000009125 (dated 2/20/2021), 2000009223 (dated 2/27/2021 and 10/26/2021), 2000009569 (dated 2/28/2021) and
    2000010503 (dated 3/18/2021).




                                                                                                                                                        Page 1 of 5
                                 Case 20-33113-KRH                  Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                     Desc Main
                                                                            Document        Page 26 of 33
                                                                         Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirtieth Omnibus Claims Objection
                                                                          Schedule 1 - No Liability Claims
                                                                                                                                                                                    ASSERTED CLAIM
     NAME                                                                                      DATE FILED    CASE NUMBER                         DEBTOR                   CLAIM #       AMOUNT
5    CONVERSANT, LLC                                                                            1/19/2021    20-33134 (KRH) AnnTaylor, Inc.                                5470          $ 107,424.30
     C/O TABITHA THOMANN, SENIOR COUNSEL
     6021 CONNECTION DRIVE
     IRVING, TX 75039

     Reason: Invoice numbers 1279764378, ECU0000003611, 1279764370 totaling $76,999.30 were paid via ACH with payment numbers 2000009086 (dated 1/16/2021), 2000092769 (dated 6/14/2021)
     and 2000012208 (dated 1/16/2021).

     Various invoice liability totaling $30,425.00 does not exist in the Debtors' books and records.
6    COOK, DRUCILLIA                                                                            8/20/2020    20-33113 (KRH) Ascena Retail Group, Inc.                       795              $ 268.00
     624 PLACER LN
     SUISUN CITY, CA 94585

     Reason: No liability exists on the Debtor's books and records on account of wages. Pursuant to the Asset Purchase Agreement by and among Ascena Retail Group, Inc. (Seller) and Premium Apparel
     LLC (Purchaser), the Purchaser assumed all liabilities of the Seller regarding the frozen pension plan.
7    CRITEO CORP                                                                                1/19/2021    20-33113 (KRH) Ascena Retail Group, Inc.                      5826          $ 121,482.32
     387 PARK AVENUE SOUTH
     11TH AND 12TH FLOOR
     NEW YORK, NY 10016

     Reason: No liability exists on the Debtor's books and records on account of invoice number 13US20114420.

8    FULIDA GROUP HANGZHOU IMPORT AND EXPORT CO., LTD.                                          9/28/2020    20-33134 (KRH) AnnTaylor, Inc.                                2937            $ 1,193.60
     ADDRESS: NO.2 FARM, EAST
     XINWAN, XIAOSHAN, HANGZHOU
     ZHEJIANG
     , 311228
     CHINA

     Reason: No liability exists on the Debtor's books and records on account of this claim.

9    HANGZHOU FUEN TEXTILE CO., LTD.                                                            11/19/2020   20-33134 (KRH) AnnTaylor, Inc.                                4722           $ 16,234.48
     ADD: JINGJIANG INDUSTRIAL PARK
     XIAOSHAN DISTRICT
     HANGZHOU CITY, 311223
     CHINA

     Reason: No liability exists on the Debtors' books and records on account of invoice number FN17412G1 in the amount of $8,117.24.

10   HOPE STAR OVERSEAS LIMITED                                                                 10/10/2020   20-33134 (KRH) AnnTaylor, Inc.                                4380           $ 11,118.28
     ADD:FLOOR 5 BAIJIAQIAO
     INDUSTRIAL PARK, ZHANGQING RD.
     ZHANGJIAGANG, JIANGSU, 215600
     CHINA

     Reason: No liability exists on the Debtors' books and records. The Debtors have no record of the invoices asserted in the Proof of Claim.



                                                                                                                                                            Page 2 of 5
                                 Case 20-33113-KRH                 Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                     Desc Main
                                                                           Document        Page 27 of 33
                                                                        Retail Group, Inc. 20-33113 (KRH)
                                                                        Thirtieth Omnibus Claims Objection
                                                                         Schedule 1 - No Liability Claims
                                                                                                                                                                                        ASSERTED CLAIM
     NAME                                                                                      DATE FILED    CASE NUMBER                      DEBTOR                       CLAIM #          AMOUNT
11   KINDRED SYSTEMS INC.                                                                       8/24/2020    20-33113 (KRH) Ascena Retail Group, Inc.                        903                 $ 21,600.00
     169 STILLMAN STREET
     SAN FRANCISCO, CA 94107

     Reason: No liability exists on the Debtors' books and records. The Debtor has no record of the Claimant as a vendor nor does it have any record of the invoices asserted by the Claimant.

12   MYERS, CHAKARA                                                                             4/6/2021     20-33113 (KRH) Ascena Retail Group, Inc.                       6372                  $ 1,040.00
     MYERS ANDREW
     25620 NORTHLINE RD
     TAYLOR, MI 48180-4585

     Reason: No liability exists on the Debtor's books and records on account of wages. The former employee was paid all wages due through the termination date of 2/25/2020.

13   PRUDENTIAL SECURITY, INC.                                                                  1/12/2021    20-33136 (KRH) Ascena Retail Holdings, Inc.                    5178                  $ 2,313.36
     20600 EUREKA RD., STE. 900
     TAYLOR, MI 48180

     Reason: Invoice number 4432012, in the amount of $2,313.36, was paid by ACH via payment number 1130551 dated 1/12/2021.

14   RETRIEVEX, INC.                                                                            9/29/2020    20-33113 (KRH) Ascena Retail Group, Inc.                       3093                 $ 24,755.28
     ACCESS INFORMATION MANAGEMENT
     ATTN: MARGARET APPLIN
     500 UNICORN PARK DRIVE
     SUITE 503
     WOBURN, MA 01801

     Reason: No liability exists on the Debtors' books and records. The contract associated with this claim was assumed by the Debtors.

15   ROSS, ERIKA                                                                                10/4/2020    20-33113 (KRH) Ascena Retail Group, Inc.                       4284                    $ 103.25
     22773 ANOKA ROAD
     APPLE VALLEY, CA 92308

     Reason: No liability exists on the Debtors' books and records. The Claimant asserts liability which was satisfied as part of a Joint Stipulation of Class Action Settlement and Release which was approved
     by the Superior Court of the State of California (County of San Diego). Subsequently, the Debtors' paid the settlement amount as provided in the Settlement & Release.
16   SEVENTH & OAK (ANNABEL OKEYA)                                                              9/16/2020    20-33113 (KRH) Ascena Retail Group, Inc.                       1603                    $ 216.00
     3120 RUTHERFORD ROAD, SUITE 351
     VAUGHAN, ON L4K 0B2
     CANADA

     Reason: Post-petition invoice number 106, in the amount of $216, was paid on 6/23/2021 via payment number 200017583.

17   SHAOXING GREENISLAND TEXTILE CO.,LTD                                                       9/16/2020    20-33122 (KRH) Ann, Inc.                                       1597                    $ 781.78
     ROOM 2201,CENTRAL BLDG
     KEQIAO
     SHAOXING, 312030
     CHINA

     Reason: No liability exists on the Debtor's books and records on account of this claim.

                                                                                                                                                             Page 3 of 5
                                 Case 20-33113-KRH                  Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                      Desc Main
                                                                            Document        Page 28 of 33
                                                                         Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirtieth Omnibus Claims Objection
                                                                          Schedule 1 - No Liability Claims
                                                                                                                                                                                        ASSERTED CLAIM
     NAME                                                                                      DATE FILED     CASE NUMBER                       DEBTOR                       CLAIM #        AMOUNT
18   SHENZHEN BOYANGTEX CO.,LTD.                                                                9/24/2020     20-33134 (KRH) AnnTaylor, Inc.                                  2459                $ 1,287.02
     RM#11B,JINFENG BUILDING
     SHANGBU NAN ROAD
     FUTIAN DISTRICT
     SHENZHEN, GUANGDONG, 518031
     CHINA

     Reason: No liability exists on the Debtors' books and records. The Debtor's have no record of the invoices or receipt of the samples described in this claim.

19   SOGOSURVEY LLC                                                                             9/1/2020      20-33170 (KRH) Tween Brands, Inc.                               1094                $ 2,529.00
     2291 WOOD OAK DRIVE, #300
     HERNDON, VA 20171

     Reason: No liability exists on the Debtor's books and records. Invoice 1371 for $2,529.00 was paid via check #50058616 dated 11/10/2020.

20   STORED VALUE SOLUTIONS, A DIVISION OF COMDATA INC.                                         1/15/2021     20-33112 (KRH) DBCM Holdings, LLC                               5403               $ 65,620.84
     5301 MARYLAND WAY, SUITE 100
     BRENTWOOD, TN 37027

     Reason: No liability exists on the Debtor's books and records on account of this claim.

21   STORED VALUE SOLUTIONS, A DIVISION OF COMDATA INC.                                         1/15/2021     20-33161 (KRH) Too GC, LLC                                      5409               $ 65,620.84
     5301 MARYLAND WAY, SUITE 100
     NASHVILLE, TN 37027

     Reason: No liability exists on the Debtor's books and records on account of this claim.

22   SUZHOU D&C MANUFACTURE GROUP                                                               9/25/2020     20-33134 (KRH) AnnTaylor, Inc.                                  2637                  $ 441.35
     14F,ZHONGXIANG FINANCIAL BUILDING,
     NO.1060 JIAYUAN ROAD
     XIANGCHENG DISTRICT, SUZHOU, 215131
     CHINA

     Reason: No liability exists on the Debtor's books and records on account of this claim.

23   WINBOND (HONG KONG) CO., LIMITED                                                           8/31/2020     20-33134 (KRH) AnnTaylor, Inc.                                  1129                $ 2,543.00
     ADD: 2ND FLOOR BUILDING H, LINGNAN CREATIVE PARK
     NO. 583 XINJIAO CENTRAL ROAD, HAIZHU DISTRICT
     GUANGZHOU, GUANGDONG PROVINCE, 510220
     CHINA

     Reason: No liability exists on the Debtors' books and records. The Debtor's have no record of the invoices or vendor described in this claim.

24   WOLF, NINA                                                                                 1/14/2021     20-33113 (KRH) Ascena Retail Group, Inc.                        5319                  $ 308.00
     2609 OAK GROVE STREET
     BAKERSFIELD, CA 93311

     Reason: No liability exists on the Debtors' books and records. The Claimant asserts liability which was satisfied as part of a Joint Stipulation of Class Action Settlement and Release which was approved
     by the Superior Court of the State of California (County of San Diego). Subsequently, the Debtors' paid the settlement amount as provided in the Settlement & Release.

                                                                                                                                                               Page 4 of 5
                                 Case 20-33113-KRH                 Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                             Desc Main
                                                                           Document        Page 29 of 33
                                                                        Retail Group, Inc. 20-33113 (KRH)
                                                                        Thirtieth Omnibus Claims Objection
                                                                         Schedule 1 - No Liability Claims
                                                                                                                                                                           ASSERTED CLAIM
     NAME                                                                                      DATE FILED   CASE NUMBER                 DEBTOR                   CLAIM #       AMOUNT
25   YANGZHOU DONGSHENG WOOL CO LTD                                                             9/23/2020   20-33134 (KRH) AnnTaylor, Inc.                        2153            $ 1,714.50
     NO.12 MUYANG ROAD
     YANGZHOU,
     CHINA

     Reason: No liability exists on the Debtor's books and records on account of this claim.

                                                                                                                                                            TOTAL                $ 469,917.12
                                                                                                                                                                                 $446,617.12




                                                                                                                                                   Page 5 of 5
  Case 20-33113-KRH     Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56   Desc Main
                               Document    Page 30 of 33




                              Schedule 2

                      Substantive Duplicate Claims




                                   1
253913863 v1
                                 Case 20-33113-KRH                     Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                    Desc Main
                                                                                Document        Page 31 of 33
                                                                           Retail Group, Inc. 20-33113 (KRH)
                                                                          Thirtieth Omnibus Claims Objection
                                                                        Schedule 2 - Substantive Duplicate Claims
                                    CLAIMS TO BE DISALLOWED                                                                                         REMAINING CLAIMS

                                DATE          CASE NUMBER /                                                                               DATE          CASE NUMBER /
           NAME                 FILED            DEBTOR                 CLAIM #     CLAIM AMOUNT                     NAME                 FILED            DEBTOR                     CLAIM #   CLAIM AMOUNT
1 SILVEIRA, ISABELLA            01/16/21   Catherines, Inc.               5499                   $ 2,400.00 SILVEIRA, ISABELLA           08/06/20    Ascena Retail Group, Inc.          406             $ 5,700.00
  222 STROME STREET                        20-33158 (KRH)                                                   222 STROME STREET                        20-33113 (KRH)
  NEW ALBANY, OH 43054                                                                                      NEW ALBANY, OH 43054

  Reason: Claimant asserts administrative classification for pre-petition liability which duplicates the general unsecured liability for two invoices (031320 and 021420) asserted in the Remaining Claim.
2 SOPHIA VOURDOUKIS             01/15/21   Ascena Retail Group, Inc.      5420                   $ 4,950.00 VOURDOUKIS, SOPHIA           08/19/20    AnnTaylor Retail, Inc.             303             $ 9,900.00
  INC                                      20-33113 (KRH)                                                   345 DENNIS STREET                        20-33132 (KRH)
  345 DENNIS STREET                                                                                         OCEANSIDE, NY 11572
  OCEANSIDE, NY 11572-
  4313

  Reason: Claimant asserts administrative classification for pre-petition liability which duplicates the general unsecured liability asserted in the Remaining Claim.

                                                                Total                          $ 7,350.00                                                                     Total                  $ 15,600.00




                                                                                                                                                                 Page 1 of 1
  Case 20-33113-KRH   Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56   Desc Main
                             Document    Page 32 of 33




                            Schedule 3

                      Incorrect Priority Claim




                                 1
253913863 v1
                                   Case 20-33113-KRH                  Doc 2406 Filed 09/03/21 Entered 09/03/21 19:30:56                                     Desc Main
                                                                          Retail Group, Inc. 20-33113
                                                                              Document        Page 33(KRH)
                                                                                                         of 33
                                                                          Thirtieth Omnibus Claims Objection
                                                                          Schedule 3 - Incorrect Priority Claim
                                                                                    ASSERTED CLAIMS                                                            MODIFIED CLAIMS
    NAME                                     CLAIM#                   DEBTOR                  PRIORITY             AMOUNT                         DEBTOR              PRIORITY       AMOUNT
                                                                                               STATUS                                                                  STATUS
1   KINDRED SYSTEMS INC.                     903          Ascena Retail Group, Inc.          503(b)(9)                   $21,600.00 Ascena Retail Group, Inc.        503(b)(9)                 $0.00
    169 STILLMAN STREET
    SAN FRANCISCO, CA 94107                                                                                                            Ascena Retail Group, Inc.     Unsecured            $21,600.00

                                                                                                                                                                     Subtotal             $21,600.00

    Reason: The invoices asserted in the proof of claim are for pre-petition services which should be reclassified to general unsecured.

                                                          TOTAL                                                         $ 21,600.00 TOTAL                                                 $ 21,600.00




                                                                                                                                                                                 Page 1 of 1
